Citation Nr: 1517345	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel












INTRODUCTION

The Veteran served in the United States Army from November 1973 to November 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2013 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

The Board notes that this appeal arises from the Veteran's original claim filed in April 2010.  The issue on the title page of this decision has been characterized accordingly.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also notes that the Veteran was initially represented by the American Legion.  In March 2012, the Veteran changed representation to attorney Jan Dils.  Ms. Dils withdrew representation in February 2013 and the Veteran has not appointed another representative to assist him in his claim.  Therefore, the Board is proceeding with the Veteran's claim as a pro se (unrepresented) claim.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

For the entire period on appeal and resolving all doubt in favor of the Veteran, the Veteran's pseudofolliculitis barbae was manifested by 5 or more scars that were painful or unstable; affected less than 5 percent of the exposed skin and the entire body; did not require systemic therapy; and resulted in atrophic, hyper/hypopigmented macules and papules that measured at most 0.3 centimeters in length and width and 5 centimeters squared in approximate combined total area.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but no higher, for pseudofolliculitis barbae have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7899-7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case a letter sent to the Veteran dated in May 2010.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in June 2011.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for pseudofolliculitis barbae.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in November 2010 and June 2014 in connection with the claim on appeal.

In the Board's March 2014 remand, the AOJ was directed to obtain any outstanding VA treatment records.  Following the remand, the AOJ acquired updated VA treatment records and associated with the claims file.  The AOJ was further instructed to send the Veteran a letter requesting that he identify and provide authorization for the AOJ to obtain records from any healthcare providers who treated him for his pseudofolliculitis barbae.   In accordance with this instruction, the AOJ sent the Veteran a letter in March 2014.  The Veteran responded in April 2014 that he received treatment from the Durham VA Medical Center.  The Board notes that records from this facility were included in the updated VA treatment records.

The February 2014 remand also ordered the AOJ to schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his pseudofolliculitis barbae.  The Veteran was afforded such an examination in June 2014.  An addendum to this examination was obtained later in June 2014 that corrected errors that had been present in the original examination.  The Board finds that this VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's pseudofolliculitis barbae.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's pseudofolliculitis barbae since he was last examined in June 2014.  The record does not reflect an allegation or evidence revealing any worsening of the skin disability since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

In a June 2011 rating decision, the RO granted service connection for pseudofolliculitis barbae and assigned a noncompensable rating effective April 30, 2010.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

The Board notes that there is no Diagnostic Code for pseudofolliculitis barbae.  For this reason, the Veteran's service-connected pseudofolliculitis barbae has been evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  When a particular disability rating is not listed among diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7899 refers to unlisted dermatological disorders, while the more specific Diagnostic Code 7806 refers to dermatitis or eczema.

Under Diagnostic Code 7806, a noncompensable rating is warranted for dermatitis or eczema that is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12 month period.  A 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.   A 30 percent rating is assigned when the 20 to 40 percent of the entire body or of exposed areas is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Alternatively, Diagnostic Code 7806 states the skin disorder could be instead be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

Diagnostic Code 7800 provides that burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation.  Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation. 

Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic 7801 (2014). 

Diagnostic Code 7802 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, the area of which covers 144 square inches (299 sq. cm) or greater.  38 C.F.R. § 4.118, Diagnostic 7802 (2014). 

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 , Diagnostic 7804 (2014). 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 , Diagnostic Code 7805.

Background

In this case, the Veteran's service treatment records (STRs) show that in March 1975, he was given permanent physical profile authorizing him to grow a neatly trimmed beard due to his ingrown facial and neck hairs (pseudofolliculitis barbae). In a July 2011 NOD, the Veteran reported that he has not been able to shave since his discharge from active service as a result of his pseudofolliculitis barbae.

During the November 2010 VA examination for the Veteran's pseudofolliculitis barbae, the examiner stated that no photographs were taken as the Veteran's full beard obstructed any evidence of pseudofolliculitis barbae or residuals on his face.  The examiner noted that pseudofolliculitis barbae was a chronic condition that reoccurred whenever a person irritated the skin and shaved.  The examiner also noted that he was unable to assess the skin on the Veteran's face.  However, no feature or set of paired features for the head, face, or neck showed gross distortion or asymmetry.  In regards to employment, the examiner noted that the Veteran's occupational activities were significantly affected by his disfigurement, which included areas of scarring of the head, face, and neck.  The Veteran reported that he was assigned different duties and experienced increased tardiness and absenteeism as a result of his skin disability.  The examiner noted that the Veteran had retired in May 2010 due to an ankle disability and he was not currently employed.  His daily activity of grooming was also affected.  Daily activities that were unaffected by the skin disability included ambulating, dressing, feeding, bathing, driving, and toileting.  

A July 2011 letter from L.G. (initials used to protect privacy) noted the Veteran's belief that his inability to shave restricted job opportunities.  He reported that he could not work for the Metro in Washington, DC as a result of his beard.

A March 2012 VA treatment record noted that the Veteran had dry and scaly skin on his chest.  He did not have vesicles or suspicious lesions.  Under the assessment, he was assessed to have an eczema flare after experiencing a reaction to terazosin.  The record noted a plan to refill his dermacerin cream.  Later in May, the Veteran's eczema was described as controlled and he did not have any skin eruptions.  He treated his eczema with lukewarm showers and moisturizing soap.

The Veteran also provided information about his employment history during his March 2013 VA examination for mental disorders.   The Veteran reported that his inability to shave during service prevented him from receiving opportunities to excel at his duties.  Following service, the Veteran worked for the Department of Defense Police Force from 1976 to 1980.  He left this position after disagreeing with the behavior of co-workers.  From 1980 to 1984, he worked as a shoe store manager and he worked as a diesel automobile mechanic from 1984 to 2008.  The Veteran reported that he had trouble working as a mechanic due to numbness in his hands.  However, the Veteran ultimately lost his job as a mechanic due to personal legal troubles.  He had been unemployed since 2008.  In April 2014, a VA treatment record noted that the Veteran was studying automotive technology at a local college.  At this time, the Veteran reported that he had sores all over his body from picking at himself while sedentary as a type of catharsis.  

During the June 2014 VA examination, the Veteran presented unshaven with a full beard that was patchy in areas of previous scarring.  The examiner noted that the Veteran developed tender, painful, and itchy bumps that drained pus and blood within the beard area of the lower face and neck during active service.  His symptoms improved by not shaving, but he still experienced ingrown hairs and bumps.  The Veteran reported that his symptoms worsened during the summer months.  The examiner described the Veteran's pseudofolliculitis barbae as mild.  No eczema was found during the physical examination.

In documenting the Veteran's treatment for pseudofolliculitis barbae over the past 12 months, the examiner recorded that the Veteran had used topical corticosteroids in the form of betamethasone valerate 0.1 percent ointment on a near-constant basis. In addition, the Veteran had used ketoconazole 2 percent cream for a period of 6 weeks or more and he used over the counter Blue Star Ointment constantly.  The examiner noted that the Veteran did not use systemic corticosteroids or other immunosuppressive medications.  The examiner also stated that the Veteran's pseudofolliculitis barbae did not require systemic therapy at that time as he was under good control by avoiding the shaving of his beard.  Other than these topical medications, the Veteran had not undergone any treatments or procedures for his skin disability.

Upon physical examination, the Veteran's pseudofolliculitis barbae affected less than 5 percent of the total body area and less than 5 percent of the exposed area.  In assessing the scars or other disfigurements of the head, face, or neck, the examiner documented that the Veteran had approximately 20 atrophic macules and papules on the lower face and neck within the beard area that were hyperpigmented and hypopigmented.  Thus, the Veteran had abnormal pigmentation or texture of the head, face, or neck.  These scars/disfigurements measured 0.2 to 0.3 cm in length and width at the widest part.  Their approximate combined total area was 5 sq. cm.  The examiner opined that this scarring and hyper/hypopigmentation was most likely the result pseudofolliculitis barbae.

The Veteran also had 5 or more scars of the head, face, or neck that were painful.  The Veteran described this pain as achy and itching with occasional sharp pain and tenderness to the touch.  In addition, 5 or more scars were unstable as the Veteran reported that they could drain pus and heal slowly.  None of these scars were both painful and unstable.  The examiner also noted that these scars did not result from burns.  There was no elevation, adherence to underlying tissue, or missing underlying soft tissue.  There was also no induration and no inflexibility.  The scars did not cause gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  The Veteran did not experience any limitation in function as a result of these scars.

The examiner marked that the Veteran's skin disability impacted his ability to work.  The Veteran indicated that the impact of the skin disability on employment depended on the type of job at issue.  He stated that his inability to shave limited his opportunities to find employment as certain jobs, such as those within law enforcement, required the Veteran to be clean shaven.  The Veteran also communicated that he felt self-conscious and embarrassed by the problem.

Analysis

As noted above, the Veteran is currently rated under Diagnostic Codes 7899-7806.  Under Diagnostic Code 7806, a higher evaluation is only warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  Here, the June 2014 VA examination revealed that the Veteran's pseudofolliculitis barbae covered less than 5 percent of the exposed skin and less than 5 percent of the entire body.  In addition, the June 2014 VA examiner noted that the Veteran used topical treatments, but he did not use systemic corticosteroids or other immunosuppressive medications.  Accordingly, a compensable evaluation under Diagnostic Code 7806 is not warranted.

The Board has considered the application of other potentially relevant diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 U.S.C.A. § 7104(a) (West 2014).  In addition, Diagnostic Code 7806 specifically instructs that the Veteran's skin disability could alternatively be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

In considering the criteria of Diagnostic Code 7804, the Board notes that the June 2014 VA examiner documented that the Veteran had 5 or more scars that were painful and 5 or more scars that were unstable.  He did not have any scars that were both painful and unstable.  This evidence warrants a 30 percent disability rating under Diagnostic Code 7804.  Though the November 2010 VA examiner stated that the Veteran had facial scarring, he did not specify how many scars were present nor did he describe them.  However, taking together the facial scarring noted in November 2010 and the more specific evaluation of the scars conducted by the June 2014 VA examiner, the Board affords the Veteran the benefit of the doubt and finds that he meets the criteria for a 30 percent disability rating for the entire period on appeal.  The Board notes that 30 percent is the maximum disability rating available under Diagnostic Code 7804.  Thus, the Veteran's pseudofolliculitis barbae is more appropriately rated under Diagnostic Codes 7899-7804, as the Veteran's scars are the predominant disability.  See Diagnostic Code 7806; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

In addition, the evidence shows that the Veteran's pseudofolliculitis barbae should not be assigned a separate rating under Diagnostic Code 7800.  The Veteran's scars due to pseudofolliculitis barbae did not meet the criteria to qualify as one of the eight characteristics of disfigurement.   Furthermore, he did not display visible or palpable tissue loss and he did not exhibit gross distortion or asymmetry of any features or paired sets of features.  The evidence also did not document that the Veteran's skin disability resulted in any deep and nonlinear scars in an area or areas measuring at least 6 sq. in. or any superficial and nonlinear scars measuring in an area or areas measuring at least 144 sq. in.  Consequently, assigning a separate rating under Diagnostic Code 7801 or 7802 is not warranted.  Finally, with respect to Diagnostic Code 7805, the record does not reflect that the Veteran suffers from a limitation of function as a result of his pseudofolliculitis barbae.  The Board acknowledges that the November 2010 VA examiner determined that the Veteran's skin disability affected his daily activity of grooming.  However, the record only shows that the Veteran could not shave as a result of his skin disability.  No other activities of daily life were noted to be affected.  In addition, the June 2016 VA examiner determined that the Veteran's ability to function was not limited by his skin disability.  Therefore, a separate rating should not be assigned under Diagnostic Code 7805.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's pseudofolliculitis barbae is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms".

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the pseudofolliculitis barbae is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and scarring are fully considered in the assignment of the 30 percent disability rating.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  The Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's pseudofolliculitis barbae under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

The Board also considered the Veteran's lay statements in reaching these determinations.  The Veteran is competent to report his observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his pseudofolliculitis barbae renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for pseudofolliculitis barbae is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


